THE STATE OF TEXAS
                                           MANDATE
TO THE COUNTY COURT AT LAW NO. 2 OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 20th
day of March, A.D. 2018, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Kenneth Craig Miller, Appellant                            No. 06-17-00091-CV

                     v.                                     Trial Court No. 2017-703-CCL2

 Gregg County, Texas, Appellee

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the language that
“the Plaintiff’s claims for injunctive and declaratory relief are denied with prejudice to refiling.
The Plaintiff’s claims for damages are denied with prejudice to refiling.” As modified, the
judgment of the trial court is affirmed.
       We further order that the appellant, Kenneth Craig Miller, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 5th day of June, A.D. 2018.

                                                             DEBRA K. AUTREY, Clerk